Order entered August 19, 2013




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-13-00063-CR

                              ROBBIE WILLIAM LEE, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                           On Appeal from the County Court at Law
                                  Rockwall County, Texas
                               Trial Court Cause No. 2-12-287

                                               ORDER
       On the Court’s own motion, we ORDER the appellant’s brief received on August 5,

2013 filed as of the date of this order.


                                                          /s/   LANA MYERS
                                                                JUSTICE